          Case 2:20-cv-01493-RSM-BAT Document 17 Filed 12/08/20 Page 1 of 1




 1

 2

 3

 4

 5

 6                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 7

 8
      ANDRES CRISTOBAL,
                                                        Case No. 2:20-cv-1493-RSM-BAT
 9
                               Plaintiff-Petitioner,
                                                        ORDER TO DISMISS COUNTS II
10
                    v.                                  AND III OF PETITIONER’S
                                                        PETITION FOR WRIT OF HABEAS
11
      NATHALIE ASHER, Field Office Director of          CORPUS
      Enforcement and Removal Operations, Seattle
12
      Field Office, Immigration and Customs
      Enforcement; et al.
13
                         Defendants-Respondents.
14

15
           This matter comes before the Court on the Parties’ Stipulated Motion to Dismiss. Dkt. #16.
16 The Court finds that Petitioner’s Administrative Procedure Act and mandamus claims have

17 become moot. Accordingly, it is HEREBY ORDERED as follows:

18         The Parties’ motion is GRANTED. Petitioner’s Counts II and III are dismissed.

19         DATED this 8th day of December, 2020.

20

21

22
                                                 A
                                                 RICARDO S. MARTINEZ
                                                 CHIEF UNITED STATES DISTRICT JUDGE
23

24

     ORDER – 1
